Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered November 22, 1983, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was established beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). As no exception to the charge was taken, defendant’s contention that a portion of the charge could be interpreted as shifting the burden of proof on the justification defense is unpreserved for appellate review as a matter of law (CPL 470.05 [2]; see, People v Cadorette, 56 NY2d 1007). Under the circumstances of this case, including the overwhelming evidence of defendant’s guilt, interest of justice review is not warranted. Mangano, J. P., Gibbons, Bracken and O’Connor, JJ., concur.